Citation Nr: 1720462	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether VA's withholding of $108.00 a month in VA compensation benefits out of the $123.00 the Veteran was entitled to was proper. 


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, Inc.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2014 decision, the Board dismissed a claim for entitlement to a waiver of recovery of overpayment of $10,029.00 in disability compensation as moot.  The Board also denied a claim to entitlement to a cost of living adjustment for December 1, 2008 as the Veteran had already been receiving it.  The Board then remanded the issue of whether VA's withholding of $108.00 a month in VA compensation benefits out of the $123.00 the Veteran was entitled to was proper for further development.  That issue has returned for the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, further development is necessary prior to the adjudication of the merits of the Veteran's claim.

In its February 2014 decision and remand, the Board found that, for time periods relevant to the appeal, the Veteran was an incarcerated felon pursuant to 38 C.F.R. § 3.665 and, as a result, was receiving $123.00 a month in compensation benefits.  But, pursuant to a February 2011 statement by the Veteran, the Board also found that the Veteran was only receiving $15.00 out of the reduced $123.00 amount as the remaining amount-$108.00-was being further withheld to pay down the Veteran's $10,029.00 overpayment debt.

In that February 2011 statement, the Veteran stated that withholding $108.00 per month was causing him hardship as he needed at least $50.00 per month to enroll in educational courses offered at his place of incarceration.  The Veteran requested that VA withhold less money-only $73.00 per month-to pay back his overpayment debt.

The Board noted that the Veteran never provided VA a detailed statement of the costs of the offered education courses or his other expenses while incarcerated.  The Board directed the AOJ to contact the Veteran so that he could provide such a statement of expenses.  Additionally, the Board directed that when the matter was readjudicated, the AOJ was to provide the Veteran a detailed explanation as to why it was proper to withhold $108.00 out of $123.00 in compensation benefits as opposed to the Veteran's request to withhold only $73.00 out of $123.00 per month.

After the Board's February 2014 decision and remand, in April and September 2016, the RO sent a letter to the Veteran with an attached VA Form 21-4138, requesting that the Veteran provide a detailed statement of all of his monthly expenses, including the cost of the course he took or would have taken while he was incarcerated.  The Veteran did not provide a response to either letter.

Thereafter, in February 2017, the RO issued a supplemental statement of the case (SSOC) stating that the withholding of $108.00 per month was lawful and valid.  The RO stated that the decision was made pursuant to 38 C.F.R. 3.665(a) and that the $108.00 out of the $123.00 withheld was used to repay the Veteran's $10,029.00 debt.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO did not substantially comply with the February 2014 remand as it did not provide a detailed explanation of how the withholding amount was calculated.  Rather, the RO referred again to 38 C.F.R. § 3.665 and simply stated that the Veteran only received $15.00 as the remainder was being applied to his $10,029.00 debt.  Accordingly, the Board must remand the matter again as the Veteran has not yet been given a thorough explanation as to how it was determined that he was only to receive $15.00 out of $123.00 in reduced compensation.

As an additional matter, the record in its present state is absent of any communications sent to the Veteran regarding a withholding of $108.00 out of $123.00 from the time he was incarcerated until his release in January 2013.  In fact, the only documents regarding a withholding of $108.00 come from the Veteran himself.  From the context of the Veteran's statements, it appears that the Veteran may have been receiving communications regarding this additional withholding from VA's Debt Management Center (DMC) in St. Paul, Minnesota.  Additionally, the Veteran may also be referring to a centralized offset program administered by the United States Department of the Treasury (Treasury).  On remand, the AOJ is to attempt to obtain any communications sent by the DMC or Treasury regarding a withholding that was applied against the Veteran's debt.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Obtain any communications sent between August 2009 and February 2013 regarding the withholding of any sums, to include $108.00, out of $123.00 that the Veteran was entitled to that was then applied to pay down his then-existing debt of $10,029.00.

In attempting to obtain these communications, the AOJ should contact VA's Debt Management Center and request copies of any communications sent to the Veteran between August 2009 and February 2013 regarding a withholding of any amount of entitled compensation to pay down the Veteran's then-existing $10,029.00 debt.  If such records exist, the AOJ should also request documentation from the Debt Management Center as to how they calculated their withholding amount-i.e. $108.00 out of $123.00-including references to their legal authority to do so.  (For example, if the Debt Management Center calculated the amount to be withheld based on guidance contained in any Department Manuals, the portions of such relevant Manuals should be associated with the file).

Additionally, the AOJ should also contact the United States Department of the Treasury and request copies of any communications sent to the Veteran between August 2009 and February 2013 regarding a withholding of any amount of VA compensation pursuant to an administrative offset program.  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  In doing so, the AOJ is to provide a thorough explanation as to how $108.00-or any other amount-was withheld out of the $123.00 the Veteran was to receive as an incarcerated felon up until his release in January 2013.  

In providing this explanation, please state how the amount withheld from the $123.00 was calculated.  Include references to VA's legal authority to make this calculation in addition to the Veteran's status as an incarcerated felon pursuant to 38 C.F.R. § 3.665.

If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




